                     Case 7:19-cv-09048-VB Document 47
                                                    48 Filed 04/21/20 Page 1 of 2
                     APPLICATION GRANTED.

                     Non-moving defendants F. Caraballo, J. Ayala, S. Amaro, Carlos J. Rodriguez, and
                     Lervis Merejo's time to answer the amended complaint is held in abeyance pending
                     the Court's consideration of the pending motion to dismiss. (Doc. #44). After the
                     motion to dismiss is decided,   the
                                                 STATE OFCourt  will instruct the non-moving defendants to file
                                                          NEW YORK
                     an answer by a specific  date.
                                           OFFICE OF THE ATTORNEY GENERAL

LETITIA JAMES        The Clerk is instructed to terminate the letter-motion. (Doc. #47).
                                                                                     DIVISION OF REGIONAL OFFICES
  ATTORNEY GENERAL                                                                                           WESTCHESTER REGIONAL OFFICE
                     Chambers will mail a copy of this Order to plaintiff at the address on the docket.

                     SO ORDERED:                                                 April 21, 2020

      United States District Court
      Southern District of New York
                 _________________________
      300 Quarropas  Street
                 Vincent   L. Briccetti, U.S.D.J.
      White Plains, NY 10601
                 April 21, 2020
      Attn:     Honorable Judge Vincent L. Briccetti

      Re:       Brown v. Annucci, et. al.,
                Index No.: 7:19-cv-9048 (VB)

                                            REQUEST FOR STAY OF ANSWER

      Dear Judge Briccetti,

              I am an Assistant Attorney General in the Office of Letitia James, Attorney General of the State
      of New York assigned to defense of this matter. I write to respectfully request a stay of the answer date
      for defendants S. Amaro, F. Caraballo, J. Ayala, C. Rodriguez and L. Merejo.

             On April 20, 2020 defendants filed a partial motion to dismiss the amended complaint.
      Defendants moved to dismiss all claims, with the exception of the claim of excessive use force against
      defendants S. Amaro, F. Caraballo, J. Ayala, C. Rodriguez and L. Merejo. (Dkt. No. 44 & 45). After
      defendants filed the motion the Court set an answer date for the remaining defendants of April 28, 2020.
      (Dkt. No. 46).

             We are respectfully requesting that the Answer date for the defendants S. Amaro, F. Caraballo, J.
      Ayala, C. Rodriguez and L. Merejo be stayed until such a time as a decision is made on the motion to
      dismiss. Their response as well as possible defenses for the remaining defendants may be altered based
      upon the decision rendered on the motion to dismiss.

             Additionally, it would be most expeditious to have all defendants appear uniformly during the
      discovery process and for all scheduled conferences. This requested stay of the defendants answer will
      allow for all discovery to proceed in a uniform and coherent matter and to preserve valuable judicial
      resources.



                 44 SOUTH BROADWAY, WHITE PLAINS, NY 10601 ● PHONE (914) 422-8755 ● FAX (914) 422-8706 ● WWW.AG.NY.GOV
         Case 7:19-cv-09048-VB Document 47
                                        48 Filed 04/21/20 Page 2 of 2




cc:
Byron K. Brown (DIN: 98-A-2129)
Plaintiff Pro Se
Sing Sing Correctional Facility
354 Hunter Street
Ossining, New York 10562
